      Case 3:12-cv-08193-GMS Document 819 Filed 04/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     Daniel Hamilton,                              No. CV-12-08193-PCT-GMS
 9                                                 LEAD CASE
                         Plaintiff,
10                                                 No. CV-15-08095-PCT-GMS
     v.                                            (CONSOL. FOR TRIAL)
11
12   Yavapai Community College District, et al.,
                                                   ORDER
13                       Defendants.

14   Guidance Academy LLC, et al.,

15                       Counterclaimants,

16   v.

17   Daniel Hamilton,
18                       Counterdefendant.
19   Daniel Hamilton,

20                       Plaintiff,

21   v.

22   Yavapai Community College District, et al.,

23                       Defendants.
24   and
25   United States of America,
26                       Movant.
27
28
      Case 3:12-cv-08193-GMS Document 819 Filed 04/13/21 Page 2 of 2



 1          Before the Court is Defendants North-Aire Aviation, LLC and Justin and Angela
 2   Scott’s Motion for Reconsideration (Doc. 818) of the Court’s Ruling (Doc. 813) on the
 3   United States of America’s Motion to Quash Subpoena to Lon Leavitt (Doc. 775).
 4   Pursuant to Local Rule 7.2(g)(2), no response may be filed unless ordered by the Court.
 5   Accordingly, the Court directs the United States to respond to the instant motion.
 6          IT IS HEREBY ORDERED that the United States shall file a response to
 7   Defendants Motion for Reconsideration, (Doc. 818), within 7 days of the date of filing of
 8   this Order.
 9          Dated this 13th day of April, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
